Case 4:20-cr-00038-ALM-KPJ Document 57 Filed 08/19/20 Page 1 of 2 PageID #: 126


                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
 V.                                              §          Case Number 4:20CR038
                                                 §
 CHRISTOPHER MATTHEWS (2)                        §

                                      PRETRIAL ORDER

      This case is set for Final Pretrial Conference on        November 6, 2020, at 10:00 a.m.
 in Courtroom #208, Paul Brown United States Courthouse, 101 E. Pecan St., Sherman, Texas, at
 which time dates for Jury Selection and Trial will be determined.
                  16                                          November 6, 2020       44140


      The following deadlines shall apply in this case.

      October 2, 2020            Any motion to suppress evidence shall be filed with the court.


      October 16, 2020           Any motion for continuance shall be filed with the court. Any
                                 motion for continuance shall be filed with the court.

      October 27, 2020           Counsel for the Government shall deliver to counsel for
                                 Defendant(s) proposed jury instructions.


      October 16, 2020            Notification of a plea agreement shall be by email, hand delivery
       By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                 the plea. Notification that the case will proceed to trial may be by
                                 email or telephone. After this deadline, no plea agreement will
                                 be honored by the court, and Defendant may not receive a
                                 points reduction for acceptance of responsibility.

      October 30, 2020           If the parties do not notify the Court of a plea agreement as
                                 provided above, defense counsel shall deliver to counsel for the
                                 Government any additional jury instructions desired by
                                 Defendant(s). If two or more Defendants are represented by
                                 separate counsel, their submission must be made jointly.

      October 30, 2020           Counsel for Defendant(s) and counsel for the Government shall
                                 confer to determine which jury instructions can be agreed upon.
    Case 4:20-cr-00038-ALM-KPJ Document 57 Filed 08/19/20 Page 2 of 2 PageID #: 127


         October 30, 2020         Parties shall file any motions in limine and any other pretrial
                                  motions.


         October 30, 2020         Counsel for the Government and counsel for the Defendant(s) shall:



               A.   Jointly file agreed upon instructions;

               B.   Each file any proposed instructions that were not agreed upon, citing the
                    authority for each instruction. (Any party seeking to file proposed jury
                    instructions after the deadline may do so only with leave of Court.);

               C.   Each file any objections to the other’s proposed jury instructions. Objections
                    must be written, specific, cite authority, and include any alternate instructions
                    counsel deem more appropriate;

               D.   If counsel believes that a written response to a particular motion in limine is
                    needed, file it as soon as possible;

               E.   Each provide the court a list of witnesses, a list of exhibits anticipated to be
.                   introduced during trial, and a copy of each marked exhibit. All exhibits to be
                    used for trial shall be pre-marked numerically and in succession. (Groups of
                    exhibits pertaining to the same subject matter, such as photos of same scene,
                    may, at counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.)
                    Counsel shall provide the Court the original and two (2) copies of each list and
                    marked exhibit.

          SIGNED this 19th day of August, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                 2
